320 S.W.3d 740 (2010)
Donna Ann THIELE, Plaintiff/Appellant,
v.
Ronald G. THIELE, Steven D. Thiele, and Dennis Thiele, Defendants/Respondents.
No. ED 93755.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
*741 Marcus A. Glass, Bloomfield, MO, for appellant.
R. Howard Dillard, Cape Girardeau, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Donna Ann Thiele, appeals the judgment entered by the Circuit Court of Franklin County, dismissing with prejudice her petition against her three brothersRonald, Steven, and Dennis Thiele contesting the will of her mother, Anna Bell Thiele. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(5).